Citation Nr: 0335169	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  95-07 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for a back condition.  

2.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for schizophrenia.

3.  Entitlement to service connection for pes planus.  

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1975.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(the RO).

The veteran's original claims of entitlement to service 
connection for a back disability and schizophrenia were 
denied by the Board in February 1983 and January 1984, 
respectively.  In a November 1987 decision, the Board 
determined that new and material evidence which was 
sufficient to reopen those claims had not been submitted.  

In November 1992 and June 1993 rating decisions, the RO 
denied entitlement to service connection for pes planus and 
allergies, respectively.  In April 1994 and October 1995 
rating decisions, the RO declined to reopen the previously 
disallowed claims for a back disability and schizophrenia.  
In a July 1998 rating decision, the RO denied entitlement to 
service connection for a left knee disability.  In a December 
1999 rating decision, the RO denied entitlement to service 
connection for PTSD.  The veteran has perfected appeals of 
these decisions.  



Issues not currently on appeal

The veteran's appeal originally included the issue of 
entitlement to service connection for a stomach disorder.  In 
an October 2000 statement, the veteran withdrew the appeal as 
to that issue.  See 38 C.F.R. § 20.204(c) (2003).

In various statements submitted by the veteran, he mentioned 
"38 U.S.C.A. § 1151" and contended that the military 
committed "malpractice" by not diagnosing his 
claimed pes planus upon his entrance into service.  However, 
38 U.S.C.A. § 1151 involves medical treatment by VA, not the 
military.  To the extent that the veteran is contending that 
his pes planus is related to his military service, this is 
addressed in this decision.  In any event, an issue involving 
38 U.S.C.A. § 1151 has not been developed for appellate 
purposes and is not before the Board.  


FINDINGS OF FACT

1.  In November 1987, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a back condition.  

2.  Evidence submitted since the November 1987 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a back 
disability. 

3.  In November 1987, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for schizophrenia.  

4.  Evidence submitted since the November 1987 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for 
schizophrenia.  

5.  The medical evidence of record does not demonstrate that 
the veteran has pes planus which is related to his military 
service.  

6  The medical evidence of record does not demonstrate that 
the veteran has allergies which are related to his military 
service.  

7.  The medical evidence of record does not contain a 
diagnosis of PTSD.

8.  The medical evidence of record does not show a current 
left knee disability.


CONCLUSIONS OF LAW

1.  The November 1987 Board decision is final.  Evidence 
received since the November 1987 Board decision is not new 
and material and the veteran's claim of entitlement to 
service connection for a back disability is not reopened.  38 
U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. § 20.1100 (2003).  

2.  The November 1987 Board decision is final.  Evidence 
received since the November 1987 Board decision is not new 
and material and the veteran's claim of entitlement to 
service connection for schizophrenia is not reopened.  38 
U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. § 20.1100 (2003).  

3.  Pes planus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.  Allergies were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

5.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  

6.  A left knee disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in essence contends that his back disability and 
schizophrenia are related to his military service.  As 
described in the Introduction, the veteran's claims were 
denied by the Board in November 1987.  The matter presently 
before the Board involves whether he has submitted new and 
material evidence which is sufficient to reopen his 
previously-denied claims.  The veteran is also seeking 
entitlement to service connection for pes planus, allergies, 
PTSD and a left knee disability, conditions which he contends 
had their onset during or due to his military service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are applicable 
in part in the instant case, the implementing regulations are 
also effective November 9, 2000.

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  
It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) in Quartuccio held that the notice provisions of the 
VCAA apply to cases involving the submission of new and 
material evidence.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to all of the issues on appeal.  The record 
reflects that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the April 
1993, July 1998 and May 2000 Statements of the Case (SOC) and 
the August 1994, May 1996, August 1998, September 2000 and 
December 2002 Supplemental Statements of the Case (SSOC).  

Crucially, the record shows that the RO furnished the veteran 
letters in June and October 2001 advising him of the 
provisions relating to the VCAA, to include advising him that 
he could provide the names, addresses, and approximate dates 
of treatment for all VA and non-VA health care providers who 
had treated him for the disorders at issue herein.  He was 
informed as well that he could provide VA authorization to 
obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.  The Board notes that, even though 
the letters requested a response within 60 days and "by 
January 27, 2002," they also expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
The one-year period has now expired.

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  See In Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
[the PVA case]. In this case, the letters sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.

Moreover, the factual scenario in the PVA case is simply 
inapplicable to the specific circumstances of this case.  The 
Federal Circuit was concerned with the "premature denial" 
of a claim before the one-year period for submitting evidence 
had expired.  In other words, the Federal Circuit wanted to 
ensure that a claimant had sufficient time to submit evidence 
before an adjudication was made.  Here, the veteran has had 
several years to submit evidence in support of his claims, 
and in fact, he has done so.  It now appears that VA has all 
the information needed to decide the case.   It therefore 
appears pointless to require VA to wait still longer to 
adjudicate this appeal when it is clear that no additional 
evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on several 
occasions, in responses to the SOCs, SSOCs and the 90 day 
notice of transfer of the claims file to the Board that he 
had more time to submit evidence.  And presently, no 
additional evidence appears to be forthcoming more than a 
year after he was furnished the formal VCAA notice letters in 
June and October 2001.  

This appeal has been pending for almost a decade.  As the 
Court stated in Erspamer v. Derwinski, 1 Vet. App. 3, 11 
(1990): "Ten years is an undeniably, and unacceptably, long 
time to have passed since [the appellant] first filed the 
claim for benefits with the VA. The delays have benefited 
neither the parties nor the public and they cannot be 
permitted to continue. The petitioner has a right to a 
decision on her claim."  Although the resolution in the 
instant case has been delayed by numerous factors, many of 
which were not within VA's control, the Board agrees with the 
stated goals of the Court and does not believe that delay for 
no good purpose would be in the best interest of the veteran.  
Since the veteran has, as a matter of fact, been provided at 
least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of his claims by the Board will 
proceed.

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claims. 



Duty to assist

With respect to the back and schizophrenia claims, as alluded 
to above, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

The matter of VA's duty to assist the veteran in the 
development of the remaining four service connection claims 
will be discussed below.

The Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claims, including testifying at a personal 
hearing at the RO.  His accredited representative has 
submitted written statements on his behalf, most recently a 
brief to the Board in October 2003.  It appears that all 
appropriate due process considerations have been satisfied.  
See 38 C.F.R. § 3.103 (2003). 

The Board will now address the issues on appeal.  Because the 
two issues involving new and material evidence involve 
similar procedural histories and the application of the same 
law and regulations, for the sake of simplicity the Board 
will address them simultaneously. 




CONTINUED ON NEXT PAGE



1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Personality disorders are is deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).
 
Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 233, 
225 (1992).  

Finality/new and material evidence

The Board 's decision is final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).  When an issue has been 
previously denied by the Board, such claim may not be 
reopened and allowed in the absence of new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002).

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  Because the veteran filed his request to 
reopen the two previously denied claims prior to that date, 
the earlier version of the law remains applicable in this 
case.  See 38 C.F.R. § 3.156 (2001).  The pertinent 
regulation is set out in the paragraph immediately below.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim. 38 C.F.R. § 
3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited. 
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  See Duran v. 
Brown, 7 Vet. App. 216 (1994).

Factual background

Evidence of record in November 1987

The veteran's service medical records are negative for any 
findings, treatment or diagnosis of back or psychiatric 
disorders.  

A VA examination in November 1975 was negative for any 
evidence of spine pathology, although subjective back pain 
was reported.  In a statement dated in 1981, Dr. J.P. 
reported first treating the veteran in August 1981 for 
disabilities of the spine.  VA examination in July 1981 
resulted in diagnoses of mild compression fracture of T8 and 
mild compensated scoliosis of the lower dorsal spine by x-
ray.  On psychiatric examination, the diagnosis was 
schizophrenia, simple type.  

In a decision dated in February 1983, the Board concluded 
that the first evidence of any chronic back abnormality was 
shown at a point in time too remote from service to be 
causally related to service.  

VA psychiatric examination in June 1983 resulted in a 
diagnosis of schizophrenia, chronic, simple type.    

In a decision dated in January 1984, the Board concluded that 
simple schizophrenia was not a disease within the meaning of 
applicable legislation providing for VA disability 
compensation benefits.  See 38 C.F.R. § 3.303.  

In November 1985, the veteran submitted copies of medical 
articles in which it was generally stated that stress was a 
causative factor in the development of both bowel and back 
disorders.  Also submitted were lay statements from a fellow 
serviceman and the veteran's brother indicating that the 
veteran sustained back injuries in service while playing 
basketball.  

In March 1986, a treating psychiatrist opined that the 
veteran needed continued psychiatric treatment for what was 
termed a dysthymic disorder.  In 1986, two other private 
physicians commented that the veteran's condition was such 
that he was not capable of holding any gainful employment.  

In December 1986, the veteran testified that he had been 
treated extensively in service for nervousness, that he had 
several times sustained back injuries because of his height 
and that he continued to have back and psychiatric problems.  

VA examination in April 1987 resulted in a diagnosis of 
compression fracture of a mid-thoracic vertebra.  A 
psychiatric evaluation was to the effect that the veteran had 
a schizoid personality and a toxic psychosis secondary to 
drug abuse.  

The Board's November 1987 decision

In its November 1987 decision, the Board determined that new 
and material evidence had not been submitted since its 
February 1983 and January 1984 decisions.  The Board noted 
that the newly submitted evidence did not show that a back 
disorder was clinically demonstrated during service or that a 
psychiatric disorder within the meaning of applicable VA 
legislation for the payment of disability compensation 
benefits was then present.  The Board additionally determined 
that a psychosis was not compensably manifested within the 
one year presumptive period after discharge.  

Evidence added to the record after November 1987

The evidence subsequently submitted consists of the 
following: numerous VA and private treatment records dated in 
the 1980s and 1990s; reports of VA examinations in August 
1993, September 1993 and April 1999; private examinations and 
physicians' statements; copies of medical articles; 
statements from the veteran; and personal hearing testimony 
in October 1995.  These will be discussed below.

Analysis

The November 1987 Board decision is final.  See 38 U.S.C.A. 
§§ 7103, 7104; 38 C.F.R. § 20.1100.  As explained above, the 
veteran's claims for service connection for a back disability 
and schizophrenia may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The veteran has attempted to reopen his claim for service 
connection for a back disability by claiming that it is 
secondary to his pes planus, rather than being directly 
related to his military service.  The Board initially notes 
that service connection is not in effect for pes planus.  The 
veteran's claim for entitlement to service connection for pes 
planus is addressed below and is being denied.  The Board 
observes in this connection that reliance upon a new 
etiological theory is insufficient to transform a claim which 
has been previously denied into a separate and distinct, or 
new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  
The veteran is still required to present new and material 
evidence in support of his claim.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claims of entitlement to service 
connection for a back disability and schizophrenia.  

Back disability 

The Board initially observes that the veteran's claim failed 
in the past because two of the three required elements, in-
service disease or injury and medical nexus, were lacking.  
For reasons expressed immediately below, the Board finds that 
new and material evidence pertaining to both of these 
elements has not been received.

With respect to the second Hickson element, in-service 
disease or injury, there is no additional evidence pertaining 
to this except repetitions of the veteran's previous 
contentions that he injured his back during service.  Such 
evidence is not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992)   

With respect to the third Hickson element, medical nexus, the 
Board observes that a few of the additionally received 
records, mainly treatment records dated in the 1980's, were 
previously considered by the Board in 1987, and are, 
therefore, duplicative of evidence already of record.  As 
such, this evidence does not constitute new and material 
evidence within the meaning of 38 C.F.R. § 3.156.  While the 
remainder of the medical records may be considered "new" in 
that they were not of record at the time of the 1987 Board 
decision, they are not "material" because they do not bear 
directly and substantially on the subject matter.  In this 
regard, the Board notes that the records either pertain to 
unrelated conditions or reflect current treatment and 
diagnosis of back disability without any indication that the 
back disability was incurred in service.  The Court has held 
that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).

The veteran has submitted copies of medical articles 
addressing potential etiological factors in the development 
of back pain.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical 
treatises or opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  In the instant case, the medical articles 
provided by the veteran are general in nature and do not 
address the veteran's specific situation.  Accordingly, the 
Board finds that because the evidence does not speak to the 
specifics of this case, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

The Board has focused particular attention on the private 
examinations and physicians' statements added to the record 
since 1987 to determine whether they contain a medical nexus 
opinion.  Following careful review of this and all other 
evidence, the Board concludes that medical nexus evidence is 
still absent from the record.  In this regard, the Board 
points out that statements from Drs. D.R. (March 1987), J.O. 
(February 1988), M.Y. (July 1992) and L.Y. (July 1998) 
concern the veteran's psychiatric problems and contain no 
information or etiological opinion regarding his back.  An 
August 1986 statement from K.G., a physical therapist, also 
does not provide the required medical nexus; K.G. indicated 
in that statement that the exact etiology of the veteran's 
back pain was unknown.  A December 1996 private examination 
report simple the veteran's reported history that his back 
pain began in 1975, but does not provide a nexus opinion.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) 
["[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."].  A May 2000 statement from Dr. 
S.N., a private chiropractor, simply notes current back 
problems, but also does not provide a nexus opinion.  

The Board notes that the only medical evidence that appears 
to support the veteran's claim is an August 1993 statement 
from Dr. S.N.  In that statement, Dr. S.N. indicated that the 
etiology/causative factors of the veteran's back problems 
were numerous, including past military history, structural 
defects in his feet, knees and lumbosacral weight bearing 
elements, as well as a compression fracture of the mid dorsal 
spine.  However, given the fact that the service medical 
records are entirely negative for any complaint, treatment or 
diagnosis referable to the back, it is clearly evident that 
Dr. S.N.'s opinion was based on history provided by the 
veteran and not on a contemporaneous review of the medical 
record.  The Board again notes evidence which is simply a 
history recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence of the required nexus.  See 
LeShore, supra.  See also Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  Dr. 
S.N.'s statement, based as it is on the veteran's own 
recitations, is accordingly not new and material evidence.  

With respect to the veteran's own statements on file in 
support of his claim, these are essentially reiterations of 
similar contentions raised in 1987 and are therefore not new.  
See Reid, supra.  Moreover, to the extent that the veteran 
seeks to provide his own medical opinion as to a relationship 
between his claimed back disability and his military service, 
it is now well-established that a layperson without medical 
training, such as the veteran, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See 38 C.F.R. § 3.159; Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  

Because there is still no competent medical evidence that the 
veteran's back disability began during service or is 
etiologically related to service or a service-connected 
disability, the new evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In short, the veteran has not submitted competent medical 
evidence which serves to link the veteran's back disability 
to service or a service-connected disability.  The evidence 
which has been presented since November 1987 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See38 C.F.R. § 3.156 (2001) 
and Hodge, supra. The recently submitted evidence not being 
both new and material, the claim of service connection for a 
back disability is not reopened and the benefit sought on 
appeal remains denied.

Schizophrenia 

The Board's analysis of this issue mirrors that pertaining to 
the back claim which was discussed immediately above.  In 
essence, the veteran's claim was previously denied because 
there was no evidence of a psychiatric disability during 
service or within the one year presumptive period after 
service, and there was no competent medical nexus evidence.  
Although there was evidence of a personality disorder, it 
appears that the in 1987 Board accepted the fact that the 
veteran had an acquired psychiatric disability, 
schizophrenia, so Hickson element (1) was met and is not at 
issue. 

There has been no evidence, aside from the veteran's own 
statements, which tends to establish that the veteran's 
acquired psychiatric disability was present in service or to 
a compensable degree within the one year presumptive period 
after service.  The veteran's own statements to that effect 
are reiterative of previous statements to that effect and 
cannot be considered to be new.  In addition, to the extent 
that the veteran is attempting to establish the date of onset 
of a disability, his lay speculation is not material.  See 
Cromley, supra; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. These statements 
offered in support of the veteran's claim are not competent 
medical evidence, and cannot be considered material to 
establish when the veteran's psychiatric disorder had its 
onset.

Concerning medical nexus, medical records added to the file 
since November 1987 may be considered "new" in that they 
were not of record at the time of the 1987 Board decision, 
they are not "material" because to they merely reflect 
current treatment and diagnosis of schizophrenia without any 
indication that the psychiatric disability was incurred in 
service.  See Cornele, supra.  In this regard, the Board 
points out that statements from Drs. D.R. (March 1987), M.Y. 
(July 1992) and L.Y. (July 1998) simply reflect treatment and 
diagnosis of schizophrenia and do not provide any nexus 
opinion.  

The only medical statement that appears to support the 
veteran's claim is a February 1988 statement from Dr. J.O.  
In that statement, Dr. J.O. noted that the veteran was able 
to date the origin of his mental illness back to the time of 
his military service.  As previously noted, the service 
medical records revealed no psychiatric abnormalities.  As 
such, this statement, insofar as it is used to provide the 
required medical nexus, merely recites a veteran's reported 
history and cannot be considered to be material.  See 
LeShore, Swann and Reonal, all supra.

With respect to the veteran's hearing testimony in October 
1995 and his own statements on file in support of his claim, 
these are essentially reiterations of similar contentions 
raised in 1987 and are therefore not new.  See Reid, supra.  
They are also not material.  See Espiritu and Routen, both 
supra.  

Because there is still no competent medical evidence that the 
veteran's schizophrenia began during and is etiologically 
related to his military service, the additionally received 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2001) and  Hodge, supra.  The recently 
submitted evidence not being both new and material, the claim 
of service connection for schizophrenia is not reopened and 
the benefit sought on appeal remains denied.




Additional comments

As discussed in connection with the VCAA above, in the 
absence of a reopened claim, there is no obligation on the 
part of VA to assist the veteran in the development of his 
claims.  The Board views its discussion above as sufficient 
to inform the veteran of the elements necessary to reopen his 
claims for service connection for a back disability and an 
acquired psychiatric disability.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

The Board will now move on to a discussion of the remaining 
four issues on appeal.  Unlike the two issues addressed 
above, these issues do not involve the matter of finality/new 
and material evidence.

VCAA considerations

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000), in which the Court held that VA could 
not assist in the development of a claim that was not well 
grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Even though the RO originally denied the claims of 
entitlement to service connection for pes planus, allergies 
and PTSD as not well grounded, the Board finds no prejudice 
to the veteran in this case by proceeding with the 
adjudication of the question of entitlement to service 
connection.  This is so because the RO specifically notified 
him of the provisions of the VCAA and the requirements needed 
for entitlement to service connection in June and October 
2001 letters and what VA would provide and what he needed to 
provide and the RO discussed his claims on the merits in 
April 1993, July 1998 and May 2000 SOCs.  He was notified 
that for service connection there must be evidence of a 
current disability, evidence of a disease or injury due to 
service, and evidence of a link between the disability and 
service or a service-connected disability.  All of the 
relevant evidence was considered.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further development or notification pursuant to the 
provisions of the VCAA, his procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board notes that the claim of entitlement to service 
connection for a left knee disability was also denied as not 
well-grounded in a July 1998 rating decision.  However, in a 
December 2002 rating decision, the RO re-evaluated this claim 
under the provisions of the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes service medical records, VA 
and private treatment records, private physicians' statements 
and copies of medical articles.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

The Board will address contentions and questions pertaining 
to development of the evidence as to specific issues where 
appropriate below.  As indicated, the Board does not believe 
that additional development of the evidence is necessary. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has provided numerous statements and 
his representative has submitted written argument on his 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.




CONTINUED ON NEXT PAGE



3.  Entitlement to service connection for pes planus.  

The VCAA - duty to assist

The Board's general discussions of the VCAA will be found 
above.

The veteran was afforded VA examinations concerning his claim 
of entitlement to service connection for pes planus in August 
1993 and August 2002.  

Factual background

The service medical records are negative for any complaint, 
treatment or diagnosis of pes planus.  The veteran's feet 
were clinically evaluated as normal on separation examination 
in July 1975.  

VA examinations in November 1975, July 1981, June 1983 and 
April 1987 are negative for complaint or diagnosis of pes 
planus.  

In an undated statement, Dr. R.K. reported treating the 
veteran for spastic flat foot deformities since February 
1992.  

On VA examination in August 1993, the veteran reported that 
after discharge from service a podiatrist told him that he 
had congenital flat feet.  He denied any specific injury in 
service involving his feet.  He indicated that he had surgery 
in January and March 1993 on both feet to correct podiatric 
problems.  Physical examination revealed loss of arch with 
standing.  The diagnosis was pes planus deformity bilaterally 
with recent surgical repairs bilaterally.  

In November 1993, the veteran submitted a booklet entitled 
"Overeasy Foot Care", which provided information on foot 
disabilities.  In July 1994, the veteran submitted a copy of 
a medical article concerning the effect of pes planus on knee 
and back pain.  

VA outpatient treatment records indicate treatment for pes 
planus in 1997.  

On VA examination in August 2002, the veteran reported that 
he discovered he had flat feet about four years earlier.  He 
stated that in service he had occasional pain in the feet, 
relieved by changing his shoes.  In recent years, since 
discovering his flat feet, he had had podiatric operations.  
The diagnosis was status post podiatric surgery both feet, 
not service connected.  

Analysis

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.  

The medical evidence reflects treatment and diagnosis of pes 
planus in 1997.  The veteran's claim is, therefore, supported 
by a current medical diagnosis of disability, thus satisfying 
Hickson element (1).  

With respect to Hickson element (2), in-service incurrence, 
service medical records are completely negative for any 
record of pes planus.  The July 1975 discharge examination 
showed the veteran's feet were clinically evaluated as 
normal.  Moreover, the veteran did not mention any problems 
with his feet during the initial VA examination after service 
in November 1975 or in subsequent examinations performed in 
1981, 1983 and 1987.  The first reference to pes planus was 
in 1993, approximately 18 years after the veteran left 
service, when the veteran reportedly underwent surgery to 
correct podiatric problems.  Therefore, the Board concludes 
that Hickson element (2) has not been met.  

As to element (3), medical nexus, there is of record no 
competent medical opinion which serves to link the veteran's 
pes planus to his military service.  In fact, the veteran has 
acknowledged being told by a podiatrist that his flat feet 
are a congenital condition and, thus not related to service.  
See 38 C.F.R. §§ 3.303, 4.9.
Moreover, the August 2002 VA examiner specifically stated 
that the veteran's flat feet were not service connected.

The Board has considered the contentions of the veteran to 
the effect that his pes planus are related to his military 
service.  However, as discussed above it is well-established 
that the veteran, as a layperson without medical training, is 
not qualified to render medical opinions regarding matters 
such as diagnosis and etiology of disorders and disabilities, 
and his opinion is entitled to no weight of probative value.  
See Espiritu, supra; see also 38 C.F.R. § 3.159(a)(1).

The Board further notes that the medical articles submitted 
by the veteran do not  show that his pes planus is related to 
service and thus do not constitute competent medical nexus 
evidence.  See Obert, Beausoleil and Libertine, all supra.

Accordingly, the Board finds that Hickson elements (2) and 
(3) have not been met.  For the reasons and bases expressed 
above the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for pes 
planus.  The benefit sought on appeal is accordingly denied.  

4.  Entitlement to service connection for allergies.

The VCAA - duty to assist

With respect to VA's statutory duty to assist the veteran in 
the development of evidence pertinent to this claim, the 
evidence of record includes the veteran's service medical 
records as well as VA and private treatment records.  
Although the veteran has been afforded several VA 
examinations since his discharge from service, the Board 
notes that these examinations have focused on unrelated 
disabilities and not on his claimed allergies.  The Board has 
therefore given thought to whether or not it is necessary 
that a medical nexus opinion be obtained.  See 38 U.S.C.A. 
§ 5103A.  The VCAA and implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for a 
medical nexus opinion is not warranted.  As discussed in more 
detail below, the clinical records covering the veteran's 
period of service do not contain any reference to allergies.  
Thus, the matter whether or not any chronic disability had 
its inception in service is wholly contingent upon the 
probative weight to be assigned to the veteran's statements 
versus the contemporaneous clinical evidence.  The assessment 
of probative weight to be accorded between such evidence is a 
role for adjudicators, not medical providers.  Cf. Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g.,  Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.  In so 
concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of in-service allergies. Although the veteran now 
thinks that his allergies were incurred in service, he is not 
competent to diagnose such.  See Espiritu.

In short, obtaining a medical opinion would be useless under 
the circumstances presented here.  Accordingly, the Board 
will proceed to a decision on the merits.



Factual background

The veteran's service medical records are negative for 
complaints, treatment or diagnosis of allergies.  

VA examinations conducted between 1975, when the veteran left 
military service, and 2002 are negative for diagnosis of 
allergies.  A VA examination in June 1983 did note a 
complaint of allergies.

VA outpatient treatment records indicate treatment for 
allergies in 1997.  

Analysis

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.  

With respect to Hickson element (1), current disability, the 
medical evidence over the course of decades reflects only two 
isolated reference to allergies: a complaint of allergies in 
1983 and treatment for unspecified allergies in 1997.  There 
is no more recent evidence of allergies.  

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists]. 

The Board concluded that there is no current diagnosis of 
allergies.  The record contains only two vague reference to 
unspecified allergies, the most recent being six years old.  
Despite VCAA requests from the RO, the veteran has not 
submitted any additional evidence pertaining to diagnosis and 
treatment of allergies and has indicated that no additional 
evidence is available.  
In the absence of diagnosed allergies, service connection may 
not be granted.  See also Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The veteran's claim fails on this basis alone.

With respect to Hickson element (2), in-service incurrence, 
service medical records are completely negative for any 
record of allergies.  Moreover, the post-service medical 
evidence does not contain any reference to allergies until 
1997, approximately 22 years after discharge.  As noted 
above, the veteran is not competent to render a medical 
opinion as to the exact nature of his injury.  See Espiritu, 
supra.  The veteran is competent to report symptoms.  
However, to the extent that the veteran is now contending 
that he had allergies in service, his current contentions are 
outweighed by the utterly negative service medical records.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  

The Board finds, therefore, that the preponderance of the 
probative evidence shows that the onset of allergies did not 
occur during service.  Hickson element (2) has therefore also 
not been met.  

As to element (3), medical nexus, there is of record no 
competent medical opinion which serves to link the veteran's 
allergies to his military service.  As discussed above, the 
veteran is not competent to provide opinions on medical 
matters such as the etiology of diseases.  See Espiritu; see 
also 38 C.F.R. § 3.159(a)(1).  His statements are not, 
therefore, probative of a nexus between his allergies and 
military service.  See also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].

As discussed above in connection with the VCAA, inasmuch as 
the Board has found that the weight of the evidence is 
against the existence of allergies in service, the Board 
concludes that attempting to obtain a medical nexus opinion 
is not warranted.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2002); 38 C.F.R. § 3.159(c)(4).  Because there is no clinical 
evidence of the presence of allergies in service or for many 
years thereafter, there is no sound medical basis upon which 
a medical provider could form an opinion supporting the 
claim.  As discussed above, whether or not any claimed 
allergies had their inception in service is wholly contingent 
upon the probative weight to be assigned to lay recollections 
in contradiction to the contemporaneous clinical evidence.  
See Curry, supra.  The assessment of probative weight to be 
accorded between such evidence is a role for adjudicators, 
not medical providers.  Therefore, there is no question left 
in this matter that would require a VA medical examination or 
opinion in order to make a decision.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for allergies.  
The benefit sought on appeal is accordingly denied.  

5.  Entitlement to service connection for PTSD.

The VCAA - duty to assist

The veteran was afforded a VA examination regarding this 
claim in April 1999.  In his VA Form 9, dated in June 2000, 
the veteran requested to be seen by another VA examiner for a 
PTSD examination.  He contended that the examiner who 
conducted the April 1999 VA psychiatric examination did not 
provide him ample time to give detailed answers to the 
questions asked.  Upon review, the Board can find nothing to 
indicate that the April 1999 VA examination was cursory or 
that the examiner did not give adequate attention to the 
veteran's complaints.  Mental status evaluation included 
multiple and detailed findings upon which the examiner based 
his diagnosis.  There is nothing in the record to support the 
contention of the veteran that the examination was inadequate 
in any way or failed to properly address his complaints.  

As a person without medical training, the veteran's 
representative is not competent to comment on matters 
requiring medical expertise, such as the adequacy of a 
medical examination.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Accordingly, the Board rejects the 
veteran's contention and the request that another examination 
be scheduled.  See also Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [VA's . . . . "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - PTSD

Specific requirements for service connection for PTSD under 
38 C.F.R. § 3.304(f) include the following: (1) medical 
evidence diagnosing the condition (2) a link, established by 
medical evidence, between current PTSD symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2003).  The Board notes that under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125 
(2003).

Combat status

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Factual background

The veteran's DD 214 reflects that he served over three years 
in Vietnam and was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal.  His military occupational specialty 
was photographer.  

The service medical records are negative for complaint, 
treatment or diagnosis of PTSD.  Post-service medical 
evidence, including multiple VA and private psychiatric 
examinations dated between 1981 and 1999 as well as private 
physicians' statements, is negative for diagnosis of PTSD.  
The evidence does reflect diagnosis for psychiatric problems, 
variously diagnosed as schizophrenia, schizoid personality 
and dysthymic disorder.

In December 1998, the veteran provided a statement wherein he 
described stressful events in service.  

The veteran was afforded a VA examination in conjunction with 
his claim for service connection for PTSD in April 1999.  The 
veteran reported that while on active duty in the Navy he 
experienced a stressor in the form of a relationship that he 
had with an individual who was eventually stabbed to death.  
He denied any combat experience or any typical ground combat 
stressors.  It was noted that the veteran had an extensive 
history of treatment for paranoid schizophrenia.  Following 
mental status examination, the diagnosis was chronic paranoid 
schizophrenia.  The examiner concluded that the veteran 
presented minimal evidence of significant sustained unique 
combat or military stressors.  PTSD was not diagnosed.  

Analysis

As discussed in the law and regulations section above, three 
elements must be met in order for service connection to be 
granted for PTSD:  (1) a current diagnosis of PTSD; (2) a 
link between PTSD and in-service stressors; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2003).  For reasons 
explained immediately below, the Board concludes that none of 
the three statutory elements have been met in this case.

With respect to the first element, the record does not 
include a diagnosis of PTSD.  The April 1999 VA examination 
did not result in a diagnosis of PTSD.  That psychiatric 
examination was conducted by a medical doctor and was for the 
express purpose of identifying whether PTSD, or other 
psychiatric disabilities, existed.  It is clear from the 
examination report that the examiner interviewed the veteran 
at some length and paid attention to the veteran's reported 
history and symptomatology.  PTSD was not diagnosed, and the 
examiner specifically stated that the veteran presented 
minimal evidence of significant sustained unique or military 
stressors.  The Board places great weight of probative value 
on this examination report, which is congruent with most of 
the other medical evidence of record, including private 
physicians' statements and the September 1993 VA mental 
disorders examination which indicated that the veteran had 
schizophrenia.  Nowhere in the record is there a competent 
medical diagnosis of PTSD.  

As discussed above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Brammer, Rabideau and Gilpin, all 
supra and all standing for the proposition that service 
connection may not be granted unless a current disability 
exists.

As discussed elsewhere in this decision, the veteran's own 
opinion that he has PTSD is not competent medical evidence 
and is entitled to no weight of probative value.  See 
Espiritu, supra.

The Board concludes that a preponderance of the evidence is 
against the veteran's claim as to the matter of whether a 
diagnosis of PTSD currently exists.  The veteran's claim 
fails on that basis alone.  For the sake of completeness, 
however, the Board will address the other two elements of 
38 C.F.R. § 3.304(f).

With respect to the second element, medical nexus, a review 
of the pertinent medical evidence of record shows that no 
medical examiner identified any in-service stressor(s) as 
causing PTSD.  In fact, the April 1999 VA examiner 
specifically determined that the veteran did not have PTSD 
and that there was minimal evidence of significant military 
stressors.  Accordingly, the Board finds that element (2) 
above has not been satisfied. 

Turning to the third and final 38 C.F.R. § 3.304(f) element, 
in-service stressors, the Board observes that there is no 
evidence that the veteran participated in combat.    His 
awards and decorations do not include any indication of 
combat status and there is no objective evidence or record 
which indicates that he participated in combat.  Indeed, it 
does not appear that the veteran, himself, contends that he 
was engaged in combat.  Accordingly, the Board concludes that 
combat status has not been demonstrated in this case and 
presumptions applicable to combat veterans are not 
applicable.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Because the veteran did not engage in combat, the law 
requires that his stressors be corroborated.  The veteran's 
lay testimony alone is not enough to establish the occurrence 
of an alleged stressor.  See Moreau v. Brown, supra.

The veteran has indicated that someone he had a relationship 
with while in the service with someone who was stabbed to 
death.  Although the record shows that the RO did not attempt 
to verify the veteran's alleged stressor, the Board notes 
that given that the evidence does not contain a diagnosis for 
PTSD such an exercise is not required.  

In summary, the Board concludes that there is no medical 
evidence of a diagnosis of PTSD and no medical evidence of a 
causal nexus between the claimed PTSD and any claimed in-
service stressor.  In the absence of two required elements 
under 38 C.F.R. § 3.304(f), a preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied. 

6.  Entitlement to service connection for a left knee 
disability.  

The VCAA - duty to assist

The veteran was afforded a VA examination regarding his left 
knee in August 2002.  

Factual background

The veteran's service medical records are negative for 
complaint, treatment or diagnosis for a left knee disability.  
Evaluation of the lower extremities was normal on separation 
examination in July 1975.  

Post-service medical records, including outpatient treatment 
reports and VA examinations, dated from 1981 to 1999 are 
negative for any left knee condition.  

On VA examination in August 2002, the veteran reported that 
in service he had pain in the front of the knees on running.  
He indicated that doctors had no explanation for the pain and 
that he was kept on full duty.  Presently, he claimed to have 
pain in the knees most of the time.  Physical examination 
revealed no effusion, tenderness, crepitus, or instability of 
the knee.  There was full range of motion without pain.  The 
diagnosis was normal examination of the knee.  

Analysis

Applying the Hickson analysis, as the facts discussed above 
show, elements (1), current disability, (2), in-service 
incurrence and (3), medical nexus, are not met.
There is no current evidence of a left knee disability.  
Post-service medical records dated between 1981 and 1999 
contain no evidence of left knee disability and a VA 
examination in August 2002 showed that physical evaluation of 
the left knee was normal.  Service medical records are silent 
for any finding for a left knee disability.  The evidence of 
record is negative for a medical opinion indicating that the 
veteran has a left knee disability which is related to his 
period of active service.  
  
The only support for the veteran's claim emanates from the 
veteran himself.  As discussed above, the veteran's own 
contentions do not constitute competent medical evidence 
concerning medical matters such as diagnosis of disability, 
etiology or date of onset. See Espiritu, supra.
 
Although the Board does not necessarily dispute the veteran's 
complaints of left knee pain, it is now well established that 
a symptom, such pain, absent a finding of an underlying 
disorder, cannot be service- connected. See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) [pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted]; see also Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In short, there 
is no medical evidence of a disability of the left knee.


The Board also notes that insofar as the veteran contends 
that his left knee disability is related to his pes planus, 
that claim must also be denied.  In addition to the fact that 
a knee disability has been diagnosed and there is no 
competent medical nexus evidence, because compensation 
benefits for pes planus have been denied, as discussed above, 
service connection for a left knee disability on a secondary 
basis is not possible.  See 38 C.F.R. § 3.310; see also 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a left knee 
disability.  The benefit sought on appeal is accordingly 
denied.  




ORDER

New and material evidence has not been submitted with which 
to reopen a claim of entitlement to service connection for a 
back disability.  The claim remains denied.

New and material evidence has not been submitted with which 
to reopen a claim of entitlement to service connection for 
schizophrenia.  The claim remains denied.

Entitlement to service connection for pes planus is denied.  

Entitlement to service connection for allergies is denied.

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a left knee disability 
is denied.  



	                        
____________________________________________
	BARRY F. BOHAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



